Citation Nr: 1233603	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disorder (GERD), acid reflux, hiatal hernia, and irritable bowel syndrome, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO), in Cleveland, Ohio and Detroit, Michigan, respectively, that granted entitlement to service connection for PTSD, evaluated as 30 percent disabling effective May 31, 2007, and denied entitlement to service connection for hearing loss, tinnitus, and a gastrointestinal disorder.  The Veteran filed notices of disagreement dated in April 2009 and January 2010, and the RO issued statements of the case dated in March and June 2010, respectively.  The Veteran filed his substantive appeals in March and June 2010, perfecting the claims for appeal.    

In this case, the Board notes that the claim for an initial evaluation in excess of 50 percent for PTSD remains in controversy because the rating assigned remains less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The issue of entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disorder (GERD), acid reflux, hiatal hernia, and irritable bowel syndrome, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The PTSD does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

2.  The Veteran does not have a hearing loss for VA compensation purposes.

3.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims adjudicated herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in November 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's increased rating claim for PTSD, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claim for a higher initial disability rating for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Increased rating for PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, the fact-finder must evaluate the evidence since the effective date of the grant of service connection and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130.

Here, the pertinent evidence of record includes outpatient treatment records, a VA examination dated in March 2010, and two VA PTSD evaluations dated in September 2007.

In the first September 2007 PTSD evaluation, the Veteran reported nightmares and sleep problems, with gradual worsening.  The Veteran's experiences in Vietnam were recounted in the record and it was noted that the Veteran endorsed intrusive thoughts and images of specific traumatic events that occurred during his military duty.  He reported recent unwanted memories that occur the morning after nightmares, causing him severe distress.  Nightmares were noted to occur twice a week and result in an inability to return to sleep.  The Veteran denied flashbacks, but stated that he experienced triggers approximately twice a week, such as war movies or news, that would cause moderate distress.  Panic-like symptoms (heart palpitations, chest tightness, and sweats) would also occur twice a week with severe reactivity.  The Veteran was noted to avoid conversations and thoughts of Vietnam, expending considerable effort.  Several times per week he would avoid activities and social events, causing moderate disruption in his activities.  The Veteran reported that he could not recall approximately 10 percent of the traumatic event and that it was sometimes difficult to remember specific details.  It was noted that the Veteran had been less interested in many activities that he used to enjoy and that he experienced severe emotional numbing.  He denied a sense of foreshortened future.  In addition, the Veteran reported difficulty staying asleep, sleeping 4-6 hours a night.  He reported irritability, difficulty in concentrating, constant hypervigilance, and exaggerated startle response.  The Veteran indicated that his symptoms had persisted for more than 35 years and had started immediately after his return from Vietnam.  His problems improved while gainfully employed with a satisfying family life, but worsened after retirement.  The Veteran indicated that his PTSD symptoms affected his social functioning, especially his family life, and that he had problems with occupational functioning, including retiring early and becoming extremely frustrated with work.  

The Veteran endorsed feelings of guilt, about surviving when others did not, and was noted to have a history of depression.  There was also some indication of mania, as the Veteran was noted to endorse periods of time while feeling full of energy for periods of irritability, racing thoughts, pressured speech, and decreased need for sleep.  The Veteran was found to have been married for 40 years and satisfied in his marriage.  He had both children and grandchildren, and had been retired from supervisory positions for seven years.  He was noted to have a history of high alcohol use.  On examination, the Veteran was well-groomed, coherent and goal oriented, with clear speech.  He reported low mood, and his affect was congruent, with low engagement and activity.  There was no suicidal or homicidal ideation, no audio or visual hallucinations, and he was oriented to person, place, time, and situation, although he did report problems with concentration.  After examination, the Veteran was diagnosed with PTSD and depressive disorder NOS.  He was assigned a GAF score of 60.  

A second September 2007 PTSD evaluation was conducted.  This evaluation noted the first evaluation and indicated that the results of that evaluation had been discussed.  The Veteran's military history and experiences were reviewed briefly.  The Veteran was then noted to have worked at Ford Motor Company for 35 years and coped with his symptoms by burying himself in his work.  The Veteran obtained a Masters in Business Administration.  He avoided thinking or discussing  Vietnam, and avoided people and kept social interaction to a minimum, especially with respect to disabled Veteran's who induced feelings of guilt in him since he survived without apparent injury.  The Veteran was noted to have been able to suppress any severe reactions until after his retirement from Ford, but since that time his symptoms had recurred and become more serious.  The Veteran was noted to have become hypervigilant, have only 4-6 hours of interrupted sleep, would wake drenched in sweat and would often scan his home at night.  He reported Vietnam related nightmares two times per week, and was noted to be often hypercritical, speaking with a louder voice.  In addition, the Veteran admitted to low energy, agitation, impaired concentration, depressed and irritable mood, and increased appetite.  The Veteran was indicated to have used a lot of alcohol in the past.  He had a supportive family.  On examination, the Veteran was well groomed, with low interactivity, coherent speech, depressed mood, low affective display with some psychomotor slowing, no suicidal plans, no hallucinations or delusions, good recall, good abstract ability, good insight and judgment, and he was oriented times three.  The Veteran was diagnosed with PTSD and depressive disorder NOS and assigned a GAF score of 57.  

The Veteran was also provided a VA examination dated in March 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported mild to moderate depressed mood, anhedonia, fatigue, increased appetite (25 lb. weight gain in the past 4 years), feelings of worthlessness, difficulty concentrating, and restlessness.  He was also noted to have mild to moderate suicidal ideation without intent and sleep disturbance about half of the time.  His social interactions were indicated to be strained, with his wife upset with him for his lack of interest in doing anything.  The Veteran reported that they would argue twice a week.  He reported that he was close to his daughters, but that both had asked him in the past year if he loves them.  The Veteran reported that he had only one friend ( a fellow Vietnam Veteran) that he speaks to a couple of times per month.  The Veteran indicated no leisure activity except watching television.  There was no history of suicide attempts or violence/assaultiveness.  He indicated that the relationship with his wife had worsened since the last examination, with frequent arguing.  

On examination, the Veteran was clean, neatly groomed, appropriately and casually dressed.  The examiner noted that his leg bounced constantly.  His speech was hesitant and spoke sometimes through clenched teeth.  He was cooperative, his affect was normal, and his mood was anxious.  His attention was intact and he was generally oriented as to time, person, and place.  His thought processes and content were unremarkable.  He had no delusions or hallucinations and his intelligence was indicated to be average.  The Veteran was noted to have his sleep disrupted by nightmares approximately two times per week and that he could not return to sleep.  There was no inappropriate behavior and the Veteran was noted to be able to interpret a proverb correctly.  The Veteran was reported to be hypervigilant about checking the locks on the doors and windows, checking them 5-6 times on average per day.  There were no panic attacks or homicidal thoughts, although he Veteran was noted to have suicidal thoughts about twice a week, and that if so, his plan would be to shoot himself.  The Veteran's impulse control was indicated to be fair, with some episodes of violence (pushing other who got in line ahead of him).  

The examiner indicated that there were no problems with daily living and that the Veteran's remote, recent, and immediate memory was normal.  The Veteran's PTSD symptoms were noted to be intrusive memories with physical and psychological reactions 1-2 times daily, avoidance and arousal symptoms daily, nightmares with sleep disturbance twice weekly.  These symptoms were indicated to be moderate in intensity.  The examiner also noted that the Veteran had hypervigilant behaviors, not wanting to leave his home, not liking or trusting people, irritability, and worsening stomach problems due to PTSD.  The Veteran retired in 2000, eligible by age or duration of work.  

The diagnoses included PTSD and major depressive disorder and a GAF score of 50 was assigned.  The Veteran's depressed mood, fatigue, increased appetite, feelings of worthlessness and suicidal ideation were noted to be symptoms of depressive disorder.  Anhedonia, difficulty concentrating, restlessness, and sleep disturbance were noted to be due to both or either disorder, and all other avoidance, arousal, and re-experiencing symptoms were found to be due to PTSD.  The Veteran was noted to have some serious impairment in social functioning with marital conflict, and loss of most social support and leisure activities.  The Veteran's depressive disorder was indicated to be likely related to increased PTSD symptoms and the examiner stated that it was not possible to estimate unique effects.  The examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms, but that PTSD symptoms did impair judgment (perceived heightened threat in benign situations), thinking (difficulty in concentration), family relations (marital discord), and mood (irritability and depressed mood).

The Veteran's outpatient treatment records indicate that the Veteran has received ongoing treatment for his PTSD, including group therapy in which the Veteran actively participated and appeared to be motivated to engage in treatment.  Specific PTSD symptoms were not discussed in detail in these notes, but the Veteran continued with diagnoses of PTSD and major depressive disorder.

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the course of the appeal most nearly approximates a 50 percent disability rating.  In making such determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein for the Veteran's PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Board finds that staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the appeal period, and any increase in his symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-10.

The evidence indicates symptoms primarily of hypervigilance, interrupted sleep, nightmares, irritability, low energy, agitation, impaired concentration, depressed and irritable mood, suicidal ideation, avoidance behaviors, intrusive memories with physical and psychological reactions, and increased appetite.  These symptoms were noted to have worsened since his retirement in 2000.  On the other hand, the Veteran was noted to be married for 40 years, have a relatively good relationship with his daughters, although an increasingly strained relationship with his wife, and was noted to be well groomed, with coherent speech, no hallucinations or delusions, good recall, good abstract ability, good insight and judgment, and he was oriented times three.  The March 2010 examiner described the Veteran's symptoms as moderate and his GAF scores ranged from 50 to 57 to 60, reflecting generally moderate symptoms.  These findings are more similar to the 50 percent criteria than the 70 percent criteria.  The Veteran has suicidal ideation (that was attributed to his nonservice-connected depression) however, outpatient treatment reports dated in June and July 1969 noted no suicidal or homicidal ideation.  While the GAF Score of 50 in 2010 is in the upper range of serious symptoms (with symptoms such as suicidal ideation and inability to keep a job), the exhibited symptoms more nearly approximate a moderately disabling PTSD (and has been so characterized on the VA examination report).  As such a higher evaluation is not warranted in this case.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In this regard, the Board notes that, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms and behavior because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  However, the Veteran's descriptions of the severity of his psychiatric disability are weighed against clinical evaluations provided by the medical personnel who examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  The Board specifically finds that the report of the March 2010 VA examiner in this case are the most persuasive, based as it was on an examination and observation of the Veteran, conducted by an examiner trained to evaluate psychiatric disorders, and based on the criteria needed to evaluate the Veteran's disability under the appropriate rating criteria.  Furthermore, this clinician also considered the Veteran's complaints and descriptions of his impairment when describing the severity of his disability.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  As discussed above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, and the Veteran's claims file does not indicate that the Veteran is unemployable due to his service-connected disability.  Rather, the claims file indicates that the Veteran is retired from 35 years of employment with Ford Motor Company due to eligibility from duration or age.  The 2010 VA examiner specifically found that PTSD did not result in total occupational impairment and the Board agrees with that assessment.  Therefore, further consideration of a TDIU is not warranted at this time.

II.  Service Connection for hearing loss and tinnitus.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In this case, the Veteran's service treatment records do not indicate that the Veteran had hearing loss or tinnitus in service.  Both the Veteran's induction examination dated in June 1968 and his separation examination dated in November 1970 indicated hearing within normal limits.

In order to determine whether the Veteran has bilateral hearing loss and tinnitus that are related to his military service, the Veteran was afforded a VA examination dated in May 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported acoustical trauma in service from artillery and combat in Vietnam.  After service, the Veteran was noted to have worked at the Ford Motor Company in quality control and engineering.  He reported no recreational noise exposure.  Audiological testing found that the Veteran did not have bilateral hearing loss for VA purposes.  Test scores for the right ear were 15 at 500 Hz, 15 at 1000 Hz, 20 at 2000 Hz, 20 at 3000 Hz, and 20 at 4000 Hz.  Test scores for the right ear were 15 at 500 Hz, 10 at 1000 Hz, 5 at 2000 Hz, 20 at 3000 Hz, and 25 at 4000 Hz.  Maryland CNC scores were 94% in each ear.  The Veteran reported bilateral constant tinnitus with an onset of approximately 10 years prior to the examination.  The examiner noted that the Veteran had normal hearing at both induction and separation in service and that, when comparing these examinations, no Standard Threshold Shift (STS) was evident.  The examiner also noted that the Veteran reported the onset of tinnitus 10 years ago, 28 years after the Veteran's military service.  As such, the examiner found that the Veteran's hearing loss and tinnitus were not caused by or a result of military service noise exposure.

The Veteran's outpatient treatment records were reviewed and the Veteran's active problem list included "sensorineural loss combined types" and "fitting/adjustment hearing aid" but the Veteran has not exhibited a hearing loss for VA compensation purposes.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for bilateral hearing loss and tinnitus.  The Veteran quite simply has not exhibited a hearing loss for VA compensation purposes either in service or since separation from active duty.  Absent a showing of current disability, service connection is not for application.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Tinnitus was not exhibited in service and the Veteran has indicated that it had its onset almost 30 years after service.  Though the Veteran claimed that tinnitus was related to combat, he did not claim that it had its onset in combat.  The VA examiner concluded that it was not related to military noise exposure.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the May 2008 medical opinion, based as it was on an examination of the Veteran and the Veteran's claims file, is most probative in this case.  

In this regard, the Board notes that the Veteran has contended on his own behalf that his hearing loss and tinnitus are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the Veteran's contentions regarding the etiology of his conditions, as well as his allegations of continuity of symptomatology, are outweighed by the competent and probative May 2008 VA medical examiner's findings.  The Board attaches the most probative value to these opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The VA examiner's opinions were based on review of the Veteran's claims file and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hearing loss and tinnitus are etiologically related to his military service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran's claims file contains a treatment report dated in July 2009 from a Dr. S.D. indicating that the Veteran was a patient of his for many years, that the Veteran has gastrointestinal disorders, chronic acid reflux for which he takes medication, and that the Veteran has had benign polyps removed from his colon.  The Veteran signed an authorization form and medical records of the Veteran's treatment with Dr. S.D. were requested in July 2009.  However, records of the Veteran's treatment with Dr. S.D. have not been associated with the Veteran's claims file and it appears that no follow up request has been made by the RO.  In addition, the Board notes that the Veteran has been treated at the Ann-Arbor VA Medical Center.  Upon remand, records of the Veteran's treatment with Dr. S.D. should again be requested and updated VA records should be associated with the Veteran's claims file.  And the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.   

Next, the Board notes that the Veteran has claimed service connection for gastrointestinal disorders, to include as secondary to his service-connected PTSD.  The Veteran has been diagnosed with GERD and chronic acid reflux.  The Veteran has also submitted articles that contend that gastrointestinal symptoms have been shown to be associated with or worsened by PTSD.  The Veteran has not been provided with a VA examination in connection with this claim.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran should be afforded a VA examination in order to determine whether the Veteran has a gastrointestinal disorder that his related to the Veteran's active military service or his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, an appropriate official at the agency of original jurisdiction should request his treatment records from Dr. S.D. and associate them with the claims file.  The Veteran's treatment records from the Ann Arbor VA medical facility dated from February 2010 to present should also be obtained and associated with the claims file.  

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a gastrointestinal disorder, including GERD or acid reflux, hiatal hernia or irritable bowel syndrome, that was caused or aggravated by the Veteran's military service or his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The claims file should be made available to the examiner and reviewed in conjunction with the examination.   Any indicated diagnostic tests and studies must be accomplished. 

For each gastrointestinal disability identified, the examiner should indicate whether it is as likely as not (50 percent probability or better) that it had its clinical onset in service or is otherwise related to active duty.  If not, was any diagnosed gastrointestinal disorder caused or aggravated by the Veteran's service-connected PTSD?  If aggravated, what is the baseline gastrointestinal disability present prior to aggravation and what is the permanent, measurable increase in gastrointestinal disability caused by the PTSD?  The examiner is asked to comment on the medical treatment records, as well as the articles submitted by the Veteran indicating gastrointestinal problems are more likely to occur in individuals with PTSD that those without the disorder.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  Thereafter, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


